Citation Nr: 1712407	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative changes of the right knee.

2.  Entitlement to an increased rating for meniscectomy, left knee with traumatic arthritis.

3.  Entitlement to an increased rating for degenerative arthritis status post avulsion fracture of the left ankle.

4.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1951 to December 1955 and from March 1956 to September 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In a February 17, 2017 statement the Veteran withdrew from appellate review his claim of entitlement to an increased rating for degenerative changes of the right knee.

2.  In a February 17, 2017 statement the Veteran withdrew from appellate review his claim of entitlement to an increased rating for meniscectomy, left knee with traumatic arthritis.

3.  In a February 17, 2017 statement the Veteran withdrew from appellate review his claim of entitlement to an increased rating for degenerative arthritis status post avulsion fracture of the left ankle.

4.  In a February 17, 2017 statement the Veteran withdrew from appellate review his claim of entitlement to an increased rating for degenerative joint disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for degenerative changes of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for meniscectomy, left knee with traumatic arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for degenerative arthritis, status post avulsion fracture of the left ankle have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating degenerative joint disease of the lumbar spine have been met.        38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

On a February 17, 2017 personal hearing verification form, the Veteran requested      to "drop all appeal issues."  Thus, the Veteran has withdrawn the appeals on these issues and, hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals on these issue and they are dismissed.


ORDER

The appeal as to the issue of entitlement to an increased rating for degenerative changes of the right knee is dismissed.

The appeal as to the issue of entitlement to an increased rating for meniscectomy, left knee with traumatic arthritis is dismissed.

The appeal as to the issue of entitlement to an increased rating for degenerative arthritis, status post avulsion fracture of the left ankle is dismissed.

The appeal as to the issue of entitlement to an increased rating for degenerative joint disease of the lumbar spine is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


